     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                       )
                                                       )
 7                   Plaintiff,      vs.               )   Case No.: 5:10-CV-01739-WDK-FMOx
                                                       )
 8   BONIFACIO OROZCO, et al,                          )                 RENEWAL OF JUDGMENT
                                                       )                 BY CLERK
 9               Defendant,                            )
                                                       )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Bonifacio Orozco,
13
     individually and d/b/a Palapa Restaurant, and Martina Orozco, individually and d/b/a Palapa
14
     Restaurant, entered on July 26, 2011, be and the same is hereby renewed in the amounts as set forth
15
     below:
16
              Renewal of money judgment
17
                    a. Total judgment                                $     3,830.00
18
                    b. Costs after judgment                          $        00.00
19
                    c. Subtotal (add a and b)                        $     3,830.00
20
                    d. Credits                                       $        00.00
21
                    e. Subtotal (subtract d from c)                  $     3,830.00
22
                    f.   Interest after judgment(.18%)               $        68.43
23
                    g. Fee for filing renewal of application         $        00.00
24
                    h. Total renewed judgment (add e, f and g) $          3,898.43
25

26
             June 29, 2021
     Dated: ___________________              CLERK, by _________________________
27                                              Deputy
                                             Kiry A. Gray,
28                                           Clerk of U.S. District Court



                                             Renewal of Judgment
